59 N.Y.2d 776 (1983)
In the Matter of Debby Bock, Appellant,
v.
Arthur Cooperman, as Chairman of Workers' Compensation Board of State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 29, 1983.
Decided June 2, 1983.
Debby Bock, appellant pro se.
Robert Abrams, Attorney-General (Howard Friedland, Peter H. Schiff and Henriette Frieder of counsel), respondent pro se, and for Arthur Cooperman and others, as members of the Workers' Compensation Board of the State of New York, respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and SIMONS.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (89 AD2d 539).